Title: To Benjamin Franklin from Ralph Izard, 17 June 1778
From: Izard, Ralph
To: Franklin, Benjamin


Sir,
Paris June 17th. 1778
Mr. Pringle, who was the bearer of my last Letter, has given me an account of his conversation with you on the subject of it. It would have been much more satisfactory to me, if instead of speaking to him about the contents of it, you had done me the honour of writing an answer to it. Words which pass in conversation are sometimes forgotten, and sometimes misunderstood. Misrepresentations are frequently the consequence, which though produced by mistake, to a mind affected by ill-treatment, of which neither the occasion can be learnt, nor the progress stopt, may pass for effects proceeding from other causes. I enclose you a copy of Mr. Pringle’s Letter. You will be so good as to correct any mistakes that may be found in it. Some there probably are; I do not for instance think it likely you could have said, that you did not know what I complained of, at the same time that my complaints appeared so numerous that it would require a pamphlet to answer them. It is impossible that both these assertions can be true; and tho’ I cannot agree with you in either, I shall not dispute about them, but refer you to the several Letters which I have written you, since the receipt of your favour of 29th. January. I have requested to be informed of your reasons for withholding from me all communications respecting the Treaty of Commerce during the negociation, contrary to an express instruction of Congress. You have constantly, in spite of every endeavour on my part, to get your reasons in writing, wrapped yourself up with caution and notwithstanding the repeated breach of your engagement with me, have not been ashamed to make promises of the same kind, and break them again, to amuse me till Mr. Deane had an opportunity of going privately away. I shall not examine your inducements for so carefully avoiding to commit yourself to paper on this subject, but only observe that this determination compels me to mention the reasons given by Dr. Bancroft, and your Grandson; which would have been more agreeable to me to have had, under your own hand. Those Gentlemen have informed me that some proposals which Mr. Lee had made to you, and Mr. Deane, respecting his Brother and me, made you apprehensive that it was intended to have us admitted into all consultations, and that every question should be carried by a plurality of voices. That this had determined your conduct respecting communications to me; but that if you had been never so well inclined to communicate any thing relative to the Treaty, you lay under such strong injunctions of secrecy from the French Ministry, that it was out of your power to do it. With respect to the first of these reasons, I shall observe, that if Mr. Lee ever made any such proposal, it was entirely unknown to me. I have spoke to him on the subject, and he declares that he never said any thing that could in the least justify such an apprehension. There does not indeed seem the least probability that such a proposal could have been made. The unfortunate dispute in which he was engaged with you and Mr. Deane, and the decided majority of which you were possessed, would have made such an attempt on his part too weak for a man of common understanding. Whatever may be the causes of your enmity to him I know not; but I believe you will hardly assert that it proceeds from his want of abilities. I very well remember, and you ought not to forget, when they were powerfully exerted in your defence, in the day of your tribulation. When the indecent, and barbarous tongue of a calumniating Scotch Lawyer had surrounded you with a host of enemies; when every thing wicked, and false was said against you, and your name scarcely ever mentioned in London without the most opprobious epithets being annexed to it; in that day of danger, and distress did Mr. Lee stand forth your friend; he refuted, and exposed the arguments of your assailant, who seemed to aim at nothing less than your total destruction, and perhaps to these circumstances may your present situation be owing, which puts it in your power to make such a return to him as he has experienced from you. To those who are perfectly acquainted, as I am, with what has just been mentioned, your conduct towards him; your connexions with those who wish him ill, and your endeavours to place him in an odious, and contemptible point of view, will exhibit a very unpleasing picture of the human heart. He is however very capable of defending himself, and if no more accidents happen to his dispatches, and no more opportunities of writing to Congress are concealed from him, I doubt not but he will do it with success. With regard to the injunctions of secrecy which the French Ministry are said to have laid you under; I answer, that you had no right to lay yourself under any such injunctions. Before you can avail yourself of that excuse, you should shew that you had reminded the French Plenipotentiary of there being at that time in Paris two other Commissioners of Congress, to whom your duty required you to communicate, not only a Copy of the Treaty originally proposed by Congress, but also whatever subsequent alterations might be proposed on either side. Had this been done, and he had expressed a desire that those Commissioners also should be unacquainted with the transaction, rather than the smallest obstruction should have been thrown in the way of the negotiation I should have been contented to have had it kept from me as long as you thought proper. I believe it will be no difficult matter to shew the probability of this injunction of secrecy being obtained to answer your own private purposes. Very certain it is, that you did not think yourself bound to keep the secret any longer than it suited you, nor from any person, when you thought it convenient for you to divulge it. If it was of such importance that the negotiation of the Treaty should be kept so secret, that even those Gentlemen whom Congress had thought proper to honour with Commissions equal to your own could not with propriety be trusted with it, by what authority was it communicated to your Grandson, and to Dr. Bancroft? It will surely not be alledged, that there was a necessity of having it copied by somebody, and therefore who so proper as those Gentlemen? I cannot think that there was any absolute necessity for their assistance in this case; and they will I am sure both excuse me for saying that under such circumstances, the Commissioners themselves should have copied the Treaties; especially as one of those Gentlemen offered to do it in a Letter to you. Some little light will be thrown on this business, when it is known that your Grandson had sometime previous to this, been making interest for the office of Secretary to the Commission, to which Congress had annexed a salary of a thousand Pounds sterling a year, and had actually applied to Mr. Deane for his assistance in obtaining it. One of the Commissioners proposed, that the Copies of the Treaties which were transmitted to Congress, should be examined and attested by themselves. This proposal, I understand was rejected, as you had determined that your Grandson should not only copy, but attest them. They were accordingly sent over to Congress in that manner, that Congress might see how worthy he was of confidence, and of course of the office in question. It is with the utmost reluctance that I find myself compelled to mention this young Gentleman, whom I believe to be extremely worthy of any confidence that has, or may be placed in him. Having examined these reasons, and I hope at least shown the probability of their being only pretended ones, I shall proceed to state what appears to me the true cause of your conduct; and as it will be necessary to trouble you with a dull narrative, you will I hope excuse it, on account of the importance of it. I received a Letter in October last from Mr. William Lee, one of the joint Commercial Agents for conducting the affairs of the Congress in this Kingdom, desiring my attendance at your house at Passy, and informing me that he had something of importance to lay before the Commissioners; I accordingly attended, and heard an account of some very extraordinary abuses and embarassments in the Commercial department, owing to the misconduct of Mr. Thomas Morris, late one of the joint Commercial Agents, and to the claim which certain persons made to the management of the affairs of the Congress at Nantes. Mr. Lee complained of great obstructions which he had met with from these circumstances; that so far from receiving any assistance from the Commissioners, they seemed to have encouraged the persons who had opposed him in the discharge of his duty, and that he had repeatedly written to the Commissioners for their support, without ever having been able to obtain the favour of an answer. He expressed his desire of returning to Nantes, and using his endeavours to prevent the repetition of such abuses as had been stated; and did not doubt but with the support of the Commissioners, he should be able to render this material service to the public. The support which he required was, a Letter from the Commissioners addressed to all such Captains of Ships as were in the service of the Congress, informing them that he was an Agent, properly authorized by Congress to manage their Commercial concerns in this Country, and that it would be proper for them to follow his instructions. This request which appeared to me extremely reasonable, was to my astonishment rejected, both by you and Mr. Deane. This appeared the more extraordinary to me, as you both acknowledged that you were perfectly convinced of the truth of what Mr. Lee had stated to you, and said that you had laid those abuses before Congress, and complained in the strongest terms against Mr. Thomas Morris, whose misconduct had occasioned some of them. That Congress had given you a tacit reproof by taking no notice of the complaints you had made; and that Mr. Robert Morris a Member of the Committee for foreign affairs had given you a rap over the knuckles for having made them. I begged you to consider that the silence of Congress which you had construed into a reproof, might have been occasioned by the multiplicity of business they had to transact; or they might have attended to them, and their Letter on the subject have miscarried. This you said could not have been the case, as the complaints to Congress against Mr. Morris made but part of your Letter. There were several other matters contained in it, which were all answered, and as the complaint against Mr. Morris was the only part unnoticed, you considered it as a reproof to you for having written to Congress about it. You had attempted once to correct the abuses, which every body knew were practising at Nantes to a very scandalous degree. Mr. Robert Morris had misrepresented your good intentions, and had insinuated, in his Letter to Mr. Deane of 29th. June, that your complaints against his Brother were made from interested motives; and that you wished him removed to make way for your Nephew. As your conduct had in one instance relative to the abuses at Nantes been thus misrepresented, you were determined it should in no other, by adhering to your resolution of not meddling with them. Your reasons did not appear at all satisfactory to me, and I took the liberty of telling you so, which gave you very great offence. I was extremely sorry for it, but did not at that time, nor have I upon the most mature deliberation since been able to conceive how it could have been avoided, consistent with my duty. I requested you to consider how unreasonable it was to allow your resentment against the Committee, for a supposed tacit reproof, and against Mr. Robert Morris, for what you called a rap over the knuckles, to operate to the prejudice, perhaps to the destruction of the Commercial concerns of your Country. Your answer was direct and positive; “If these consequences should happen, Mr. Robert Morris and the Committee must be answerable for them, but you were determined not to meddle with the matter.” In this determination Mr. Deane cooperated; and we parted without Mr. Lee’s having been able to obtain any satisfaction on the subject of his complaints, except a promise on your part to countermand an order which you had given relative to the sale of one of the prizes at Nantes. This promise however I understand was not fulfilled. I most solemnly protest that I believe this interview to have been the cause of your excluding me from all communications. An ear poisoned with flattery, listens with reluctance to the voice of truth. Conscious, as you must have been, of having at least given your countenance in more instances than one, to proceedings which were injurious to the interests of your Country, that voice could not have been very pleasing to you. You had just received very substantial proof that no other language but that of truth was to be expected from me; and therefore concluded that I should prove a very troublesome Monitor. This determined you to exclude me from all communications whatever; and even proper opportunities of writing to Congress have been frequently concealed from me. You are mistaken in saying that this of Mr. Deane’s and Mr. Gerard’s is the only one I ever complained of. Without attempting to enumerate them, I shall only desire you to recollect that in company with your Grandson I complained to you on this subject some time ago, and mentioned particularly the French Frigate called the Belle-Poulle having sailed from Bourdeaux the 1st. January charged with your dispatches without my having the least intimation given me of it till she was gone. In this instance also you availed yourself of that dangerous state engine necessity, and of the strict injunction of secrecy from the French Court. I could if necessary remind you of many other matters of the same kind. Perhaps it may be said that you were not required by Congress to make those communications. This may be considered in the nature of those injuries, against which no positive Law can be produced, but which are notwithstanding known to be injuries by all the World. Had the directions of Congress, however, in these points been as explicit as words could make them, I doubt not but you would have found the means of evading them, as you have in others, if it suited your purpose, and have drawn arguments for your justification from every source. I shall trouble you with my reasons for thinking so. I requested of you at Chaillot to let me know why you had disregarded the Instructions of Congress respecting the Treaty; you expressed your doubts whether Congress intended to have any thing communicated to me, except the Treaty after it was concluded. I referred you to the words of the Instruction itself, which I had quoted to you in my Letter, and asked you if you thought it possible that the Gentlemen who had written them, could have been so ignorant as not to know the distinction between a proposition and a conclusion. Other doubts arose. If I had been at Florence, the department which was assigned me by Congress, it might have been inconvenient to have followed the strict Letter of the instructions, by sending every alteration in the Treaty that might be proposed on either side on account of the danger of their being intercepted. In this I agreed with you perfectly, and told you that if I had been at Florence, you would have had an excuse, which at that time was of no service to you. I am sorry to be obliged to refer to words spoken in conversation. I have wished to avoid it; but you have put it out of my power. Had you written down what I have just related, which you promis’d me to do, it might have been of service to you in one instance. You would have recollected having already given it as your opinion that if I had been at Florence, it would have been improper to have sent me the alterations proposed in the Treaty, and would probably not have mentioned to Mr. Pringle a reason in your justification, totally the reverse of this. As you have however done it, it will be necessary to remind you that my not having gone to Florence has been entirely owing to reasons given me by the Tuscan Minister at this Court, which I have informed Congress of. Those reasons were also communicated to you, and the other Commissioners, and you thought they ought to be complied with. Had my own inclinations alone been consulted, I should not long have remained in this place, to be a witness of such parts of your conduct, as I cannot think will reflect any honour upon you, when they are examined into. You observed to Mr. Pringle, that I had written you an angry Letter. When you reflect upon your proceedings towards me, that ought not to surprize you. Having conceived myself injured by you, I make a complaint to you in writing. You deny that it is well founded and promise me an explanation of your conduct. Relying upon your word, I suffer myself to be amused from time, to time, by promises and excuses, till Mr. Deane, who has supported you in all your measures, sails for America. Would it not have been fair and honourable to have given me your reasons in justification of your conduct before that Gentleman’s departure, that I might have had an opportunity either of being convinced by them, or of refuting them; and that his verbal representations in America might not be made, without having anything from me to oppose to them? I am very gravely told that as a proof of your not having thought it a good opportunity, you had not yourself written by Mr. Deane. Is there a man of common sense in the world who will not see, that as Mr. Deane is a party concerned in the contest which has unhappily subsisted between us, and of course will be interested in your justification, there was no absolute necessity for your writing, but that the very reverse was the case with me? Having thus blown up a flame about me you are unreasonable enough to be surprized at my being warmed by it. Does not this resemble the conduct of the Tyrant Kouli Kan, who having cut the tendons of a man’s legs with his sword, would afterwards have compelled him to dance? I must be very plain in telling you, that I envy not the feelings of that man, be his reputation ever so highly exalted, who can with coldness either offer, or receive an injury. You have acknowledged yourself in my debt, and in the language of scripture desire me to have patience and you will pay me all. Whether the quotation was made ironically or not, I cannot tell. I have however turned to the 18th chapter of St. Matthew, from which it was taken, and I do not find that your case is at all applicable to the one referrred to. The Debtor there is represented verse 25 and 26 as an object of compassion, and penitence. Had he been detected in contrivances to put off the day of payment for the purpose of injuring his Creditor, the mercy recommended by the divine Author of our religion would not have been extended to him; and he would probably in the first instance have been “delivered to the tormentors.” Verse 34. I shall take the liberty of recommending the perusal of the other parts of this chapter to you, and if the instruction which it contains is attended to, your quotation, though inapplicable, may not prove entirely useless. It is proper you should now be acquainted with a piece of information that I have received from Mr. Lee. I repeat that it is with reluctance I find myself compelled to have recourse to verbal information. Your choosing to make use of insinuations, and cautiously avoiding to commit yourself to paper, has left me no alternative. Mr. Lee tells me, that he applied to you to have the Treaties sent to me above a month after they were signed; that you said you had heard a friend of mine had made some insurances respecting a war; that the knowledge of the treaties having been signed, might affect those insurances. It might be supposed, however falsely, that I had communicated them to my friend, and therefore you thought it best, for my sake, that I should sometime longer be contented to remain without them. I shall beg leave to trouble you with an observation or two on this matter. An injury has been offered through me, to the public. In spite of every effort on my part to prevent the continuance and increase of it, you have shewn a fixed determination to persist, and have availed yourself of every artifice to evade giving any written explanation. Verbal insinuations have however, been carefully propagated, which may, or may not be denied; and now the mask of friendship is put on. You must be conscious that no such effect as you have insinuated could possibly have been produced. Long before the time of your giving that reason to Mr. Lee, it was publicly known both in Paris and in London, that a Treaty had been actually signed, with the Court of France. Mr. Fox on the 17th. of February, in the House of Commons confidently asserted it; mentioned accurately the time of its being signed, and gave you as the author of the intelligence. The following is an extract of his speech, printed in the Courier de l’Europe of 24th. February; “J’ai vu une Lettre du Docteur Franklin, dans laquelle ce Commissaire de l’Amerique dit expressement a son Correspondent a Londres, il y a dix jours que les Deputés du Congrés ont signé avec le Ministere Francois un Traité de Commerce.” I acquainted you myself of this accusation which had been made against you in Parliament. You told me that you had been falsely accused by Mr. Fox; and that you had never written any such Letter as he pretended to have seen. It is not my purpose to examine whether Mr. Fox’s assertions were true or false. All I wish to shew is, that the communicating the Treaty to me in the month of March, could not have produced the effect you pretended to be afraid of, as the secret was known in February, both in France and in England, and from the accuracy of Mr. Fox’s intelligence, it must have been received from very good authority. A friend of mine you say has been speculating in insurances on a war, and therefore for my sake you thought it best that I should not desire to see the Treaties. This was intended to be thought extremely friendly. I do not know which of my friends you hint at, whose speculations have come under your observation; and I should be obliged to you if you would inform me. Whoever he may be, I will assert that no secret, which might have been intrusted to me, should have been divulged to answer any private purposes whatever. How extraordinary will it appear to the Public, if it can be proved, that notwithstanding your great kindness, and attention to me, speculations of various kinds to a very considerable amount have been constantly carried on by persons residing under your own roof; that one of the Gentlemen engaged in these speculations was himself a Commissioner; that you were informed of Lord North’s having boasted of his lenity in not apprehending a friend of yours who was in London speculating in the funds for the benefit of the Commissioners; and that after having been informed of this, you yourself communicated the Treaty to that Gentleman, at the very time when you refused to make such communication to Mr. William Lee and myself, in defiance of the express instructions of Congress. It will appear still more extraordinary if it can be proved, that a friend of your’s was in the month of January made acquainted with the very day the Treaty was to be signed; that this information was transmitted to London, and in consequence of it, that insurances to a great amount were made; for whose benefit I will not take upon me to say. If these things can be proved the world will judge by what motives you have been actuated. I have been confidently assured that they can be proved; and I beg that you will let me know if my information is true or false. I have but one thing more to trouble you with at present. Since the greatest part of this Letter has been written, I have been told by a Gentleman that the French Ministry had desired that Mr. Arthur Lee and myself, expressly mentioned by name, might have certain matters concealed from us. I cannot take a step in this business without having some insinuations to encounter. My informant was not so explicit as I wished him to be. He did not acquaint me with the points intended to be concealed; whether they related to the Treaties or to the departure of Mr. Deane. I must beg the favour of you therefore to let me know if you were desired by the French Ministry to conceal either, or both of these matters from me by name, or whether as I believe to be the case, you had no such injunctions at all. There are reasons to believe that the insinuation is injurious both to the French Ministry and to us. I have never by any part of my proceedings subjected myself to be refused admittance into their presence. I have never been compelled to have recourse to any person to sooth and deprecate their resentment, excited by transactions which they thought obliged them to make use of expressions highly reflecting on the honour of my Country, at the very time when perhaps the interests and even the safety of America might have been affected by that resentment. Will you undertake to make the same declaration? If you do, it shall appear that I do not deal in insinuations; and if the Ministry were inclined to shew any more of their disatisfaction, the world will judge who were the persons most likely to experience them. If after having been made acquainted with the instructions of Congress relative to the Treaty, the Ministry desired to have the proposed alterations concealed from me; and there was any danger of an obstruction to your negociation if the directions of Congress were insisted on, I shall endeavour to learn what could have induced them to such a conduct. The mischievous tendency of some parts of the Treaties might have been pointed out, had they been communicated to me before it was too late; and a troublesome and ineffectual application to the Court of Spain for relief, might have been render’d unnecessary. I am Sir, Your most obedient humble Servant
Ra. Izard
The Honble Benjamin Franklin Esqr.
